1 U.S. 63 (1782)
1 Dall. 63
M`DILL'S Lessee
versus
M`DILL.[*]
Supreme Court of United States.

*64 BY THE COURT:  The signing of a Deed is now the material part of the execution; the seal has become a mere form, and a written, or ink seal, as it is called, is good. Any Deed under seal, when proved, is proper to be given in evidence. 6 Mod. 45. And, we are of opinion, that a Deed, the execution of which is sworn to by one witness before a magistrate, who certifies the same, is within the rule. Besides, the last Act of Assembly certainly allows the proof of one witness to be sufficient.[*]
NOTES
[*]  This Cause was tried at Lancaster, N.P. on the 18th May 1781, before M`KEAN, C.J. ATLER and EVANS Justices.
[*]  See post Hamilton's Lessee versus Galloway. S.P.